Citation Nr: 1610893	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected low back strain with degenerative changes and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from August 1989 to August 1990.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This case was previously before the Board in June 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's service-connected low back strain was manifested by no more than subjective complaints of pain, occasionally radiating to the lower extremities with numbness, and decreased range of motion with flexion of the lumbar spine limited to more than 30 degrees; there is no objective evidence of ankylosis, intervertebral disc syndrome or associated neurological disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for low back strain with degenerative changes and degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5237 and 5242 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating and obtaining records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purpose of evaluating the Veteran's back disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology and functional impairment.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
The instant appeal has been previously remanded in June 2013 for additional development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated as 20 percent disabling throughout the appeal period.  He asserts a higher evaluation is warranted.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Turning to the record, the Veteran was provided a VA examination in May 2009.  He reported subjective symptoms of constant back pain with paresthesias at times in the lower extremities.  He also reported symptoms of fatigue, stiffness and weakness with radiating pain down both legs.  Physical examination revealed forward flexion to 70 degrees without additional loss of motion following repetitive use.  Finally, muscle tone was normal, as were detailed motor, sensory and reflex examinations in all respects.

At an October 2013 VA examination the Veteran reported progressively worsening symptomatology with shooting pain from the back to both legs, left worse than right.  He also reported tingling and numbness in the left leg.  Objective testing revealed flexion limited  to 55 degrees of motion, with pain beginning at 50 degrees.  There was no additional loss of motion following repetitive use testing.  Muscle tone was normal, as were detailed motor, sensory and reflex examinations in all respects.  The examiner explicitly determined the Veteran does not suffer from intervertebral disc syndrome of the lumbar spine and found there to be no radicular pain or other symptoms due to radiculopathy or any other neurologic abnormalities.  

Applying the range of motion measurements to the General Ratings Formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for his back disability at any point during the appeal period.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Board observes there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.  Id.

The Board acknowledges the Veteran's subjective complaints of pain through his ranges of motion.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an evaluation in excess of 20 percent at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board also acknowledges the Veteran's contentions that his service-connected low back disability warrants an evaluation greater than that assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993);  see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, there is no competent evidence of record to indicate the Veteran suffers from radiculopathy or bowel or bladder impairment that would warrant a separate evaluation for neurological manifestations of low back strain with degenerative changes and degenerative disc disease.  In this regard, the October 2013 VA examiner explicitly found the Veteran does not suffer from radiculopathy.  Further, while the Veteran does relate subjective symptoms of shooting pain, numbness and tingling, such symptoms are contemplated by the General Rating Formula absent a finding of a separately compensable neurological abnormality.  

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The rating criteria pertaining to disabilities of the spine contemplate pain, whether or not it radiates, resulting in limitation of motion, as well as spasms or guarding resulting in an abnormal gait.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected bilateral hearing loss, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  Id. However, in the instant case, while the Veteran's disability has an impact on his daily functioning, there has been no assertion by the Veteran, nor does the record indicate, that his service-connected lumbar spine disability renders him unable to obtain or maintain gainful employment.  Therefore, remand or referral of a claim for TDIU is not necessary in the instant case.


ORDER

An evaluation in excess of 20 percent for low back strain with degenerative changes and degenerative disc disease is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


